DETAILED ACTION
This is the first Office action on the merits of Application No. 17/645,731. Claims 1-6 are pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2021 has been considered by the examiner.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not disclose or render obvious a vehicular parking lock mechanism comprising: wherein the parking pole includes a first parking pole member having the meshing portion, and a second parking pole member having the cam protrusion, the second parking pole member being movable between a normal position and a manually released position, relative to the first parking pole member, the second parking pole member placed in the normal position being operable to engage the meshing portion with the parking gear through engagement of the cam protrusion with the cam engaging portion, the second parking pole member placed in the manually released position being operable to disengage the cam protrusion from the cam engaging portion, and cause the meshing portion to come out of the parking gear, in a condition where the lock member is placed in the locking position, and wherein the lock releasing member is connected to the second parking pole member, and is operable to move the second parking pole member from the normal position to the manually released position, in combination with the other elements required by the claim.
	The closest prior art, Klein (US Patent Publication 20200248806), discloses a parking lock (Fig. 2) with parking gear (1), parking pole (2), lock member (5), cam engaging portion (6), and lock releasing member (15), but does not disclose the parking pole includes a first parking pole member having the meshing portion, and a second parking pole member having the cam protrusion and the lock releasing member is connected to the second parking pole member, and is operable to move the second parking pole member from the normal position to the manually released position.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Albertson (US Patent Publication 20150219208) discloses a parking lock with manual release device (150), but does not disclose the parking pole includes a first parking pole member having the meshing portion, and a second parking pole member having the cam protrusion.
	Iwata (Japanese Document JP2013095251) discloses a parking lock with manual release device (70), but does not disclose the parking pole includes a first parking pole member having the meshing portion, and a second parking pole member having the cam protrusion.
	Greb (German Document DE102018130666) discloses a parking lock will manual release device (11).
	Lee (US Patent 9777836) discloses a parking lock (Fig. 5) with manual actuator (160 and column 8). 
	Keating (US Patent Publication 20120325615) discloses groove and protrusion features on the outside of the pawl (Fig. 3) comparable to the protrusion and groove features between the poles of the applicants disclosure.

Conclusion 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W. /Examiner, Art Unit 3659                                                                                                                                                                                                        

/DAVID R MORRIS/Primary Examiner, Art Unit 3659